DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen L. Grant (Reg. No. 33,390) on 21 December 2021.

The application has been amended as follows: 

The Claims:
Claim 1. (Currently Amended) An apparatus for extracting multiple laser Compton scattering ("LCS") photon beams, the apparatus comprising: 
a linear accelerator for accelerating an electron beam; and
at least two LCS gamma ray generation modules, each LCS gamma ray generating module including: 
a laser light to an electron beam released from the linear accelerator; and 
a bending magnet for adjusting a direction of the electron beam passed through the LCS gamma ray generator, 
wherein the at least two LCS gamma ray generation modules are sequentially arranged to form a closed loop together with the linear accelerator.

Claim 6. (Currently Amended) The apparatus of claim 5, wherein the mirror [[is]] comprises a multilayer structure mirror that reflects only the laser light of a predetermined wavelength band and that is transparent to [[the]] LCS gamma rays.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-6, Rifkin et al. (U. S. Patent No. 7,277,526 B2) disclosed an apparatus that comprises: 
a linear accelerator (213) for accelerating an electron beam; and
 an LCS gamma ray generation module (220) including: 
an LCS gamma ray generator (233) for irradiating a target with an LCS gamma ray generated by emitting a laser light to an electron beam released from the linear accelerator; and 
225, 229) for adjusting a direction of the electron beam passed through the LCS gamma ray generator.
However, the prior art failed to disclose or fairly suggested that the apparatus further comprises:
at least two LCS gamma ray generation modules, each LCS gamma ray generating module including: 
an LCS gamma ray generator for irradiating a target with an LCS gamma ray generated by emitting a laser light to an electron beam released from the linear accelerator; and 
a bending magnet for adjusting a direction of the electron beam passed through the LCS gamma ray generator, 
wherein the at least two LCS gamma ray generation modules are sequentially arranged to form a closed loop together with the linear accelerator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
Applicant’s amendments filed 05 November 2021 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 05 November 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 05 November 2021 with respect to claims 1-6 have been fully considered.  The objections of claims 1-6 have been withdrawn.
Applicant’s amendments filed 05 November 2021 with respect to claim 2 have been fully considered.  The objections of claim 2 have been withdrawn.
Applicant’s amendments filed 05 November 2021 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 05 November 2021 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 05 November 2021 with respect to claims 1-6 have been fully considered.  The rejection of claims 1-6 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 05 November 2021 with respect to claims 2 and 3 have been fully considered.  The rejection of claims 2 and 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Heishun Zen et al., Generation of High Energy Gamma-ray by Laser Compton Scattering of 1.94-m Fiber Laser in UVSOR-III Electron Storage Ring, Energy Procedia 89 (2016), p. 335-345.
Ryoichi Hajima, Linac-Based Laser Compton Scattering X-ray and -ray Sources, XXVI Linear Accelerator Conference, 12 September 2012.
Shuji Miyamoto et al., Laser Compton back-scattering gamma-ray beamline on NewSUBARU, Radiation Measurements 41 (2007), p. S179-S185.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884